Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 1 of 50 Page ID #:101




           Applied Biomechanics Capstone Clinical Experience (PAPB705)

                                               Syllabus

                               Department of Applied Biomechanics
                          Dc Wi[Gam M. SchoQ College ofPodiatric Medicine

                                   2011 -2012 ACADEMIC YEAR

                                          Co-Course Coordinators:
                                         Beth Jarrett, DPM,C.Ped.
                                              G704A,Ext 8415
                                     Beth..iarret[@rosalindfranklin.edu
                                     Office hours: M,W,F noon-1:IIOpm

                                            David Kibrit,DPM
                                                E~et. 8446
                                    David.Kibri[@rosalin dfranklin.edu
                                    Office hours: By appointment only

                                  Administrative Assistant: Linda Miranda
                                                  E~ct. 6412
                                   Linda.Miranda@ rosalindfranklin.edu

                                            Instructional Staff:
                                               Ryan Crews
                                               Neil Horsley
                                                Steve Kim
                                               Bijan Najafi
                                                                               March B,2011




  1

          Programmatic Outcomes

          #1    Graduates will pass the National Board of Pediatric Medical Examiners
                Part I and Part II examinations.

          #2    Graduates will pass the Clinical Competency Exam

          #3    100% of graduates will be placed in a CPME approved residency program.

          #4    The College will graduate students that have the necessary knowledge,
                skills, and attitudes for entry into residency training.

 2        #5    The College will graduate at least 90% of matriculated students.




 3             201.     As noted within two screen shots of Defendant RFUMS Principals of

 4    Pediatric Radiology syllabus, taught by Mr. Casimir Strugielski, Dr. Robert Baron, Dr.

 5    Daniel Evans, Dr. Adam Fleischer, transmitted to students through the use of interstate




                                                                     101
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 2 of 50 Page ID #:102



 1    wire communications, Defendant RFUMS make the false statement "Graduates will be

  2   capable of servicing their student loan debt."

 3

                     PRAD 601 A+B
                  Principles of Podiatric
                        Radiology
               Dr. William M. Scholl College ofPediatric Medicine
                            Department of Radiology



                    2009 Academic Year
                          Casimir Strugielski, BS, RT(R), ASRT
                      Course Coordinator and Insmuctor ofRecord
           Offce: Clinics Rosalind Franklin University of Medicine and Science
                                 Phone: 847-578-8435
             Hours: Monday-Friday by appointmen6 (contact Ms. UZrich x8432)

                                       Lecturers:
                                    Dr. Robert Baron
                                    Dr. Daniel Evans
                                   Dr. Adam Fleischer


 II
 v




              PROGRAMMATIC OUTCOMES:

                  1.     Graduates will pass the National Board of Pediatric Medical Examiners Part I and
                         Part II examinations with an overall pass rate above the national average.
                 2.      ]00% of graduates will be placed in a CPME approved residency program.
                 3.      The College will graduate students that have the necessary knowledge, skills, and
                         attitudes for entry into residency training.
                 4.      The College will graduate at least 90% of matriculated students.
                 5.      Graduates will be capable of servicing their student loan debt.
                 6.      The College will graduate students that understand the need for and have participated
 5                        in community service.


 6           202.      Dr. Abazari's right or privilege to a benefit, within a program or activity

 7    receiving federal financial assistance, by the "placement services for program

 8    completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

 9    20 USC §1094(a)(17).

10           203.      Dr. Abazari's right or privilege to a benefit, within a program or activity

11    receiving federal financial assistance, by the "placement services for program


                                                             102
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 3 of 50 Page ID #:103



 1    completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

  2   20 USC §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7).

 3           204.    Dr. Abazari's right or privilege to a benefit, within a program or activity

 4    receiving federal financial assistance, by the "placement services for program

 5    completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

 6    20 USC §1094(a)(21).

 7           205.    Dr. Abazari's right or privilege to a benefit, within a program or activity

 8    receiving federal financial assistance, by the "placement services for program

 9    completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

10    20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7).

11           206.    Dr. Abazari's right or privilege to a benefit, within a program or activity

12    receiving federal financial assistance, by the "placement services for program

13    completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

14    20 USC §1092(a)(1)(J), pursuant to 20 USC §1094(a)(7).

15           207.    Dr. Abazari's right or privilege to a benefit, within a program or activity

16    receiving federal financial assistance, by the "placement services for program

17    completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

18    20 USC §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7).

19           208.    Dr. Abazari's right or privilege to a benefit, within a program or activity

20    receiving federal financial assistance, by the "placement services for program

21    completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

22    20 USC §1094(a)(1).




                                                 103
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 4 of 50 Page ID #:104



  1           209.   Dr. Abazari's right or privilege to a benefit, within a program or activity

  2   receiving federal financial assistance, by the "placement services for program

  3   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

 4    20 USC §1094(a)(17).

  5          210.    Defendant RFUMS knowingly and willingly made the statement "100% of

 6    graduates will be placed in a CPME approved residency program" at least six different

 7    times from 2008-2012 through the use of interstate wires, while directly denying Dr.

 8    Abazari's right or privilege to a benefit, within a program or activity receiving federal

 9    financial assistance, by the "placement services for program completers," and CIP Code

10    51.2101.

11           211.    Defendant RFUMS knowingly and willingly made statement "Graduates

12    will be capable of servicing their student loan debt" at least five different times through

13    the use of interstate wires, while directly denying Dr. Abazari's right or privilege to a

14    benefit, within a program or activity receiving federal financial assistance, by the

15    "placement services for program completers," and CIP Code 51.2101,

16           212.    Dr. Abazari was denied said benefits and services of"100% of graduates

17    will be placed in a CPME approved residency program," "Graduates will be capable of

18    servicing their student loan debt," while still being charged for those services, despite

19    numerous mandates under 20 USC§1094(x)(1); 20 USC§1094(x)(17); 18 U.S.C.

20    §245(b)(1)(E); 20 U.S.C. §1087e (h); 20 USC §1092(a)(1)(M), pursuant to 20 USC

21    §1094(x)(7); 20 USC §1092(a)(1)(J), pursuant to 20 USC §1094(x)(7); 20 USC

22    §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(x)(7); 20 USC §1094(x)(21); 20 USC

23    §1092(a)(1)(R), pursuant to 20 USC §1094(x)(7).




                                                  104
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 5 of 50 Page ID #:105



  1           213.   RFLTMS directly prevents and obstructs Dr. Abazari "capab[ility] of

  2   servicing [his] student loan debt," while Dr. Abazari is still being charged on said loans—

  3   now $272, 834.09:

  4   Principal Balance 152,289.08 July 5, 2015; Outstanding Interest $16,160.71
  5   Principal Balance 225,139.23 June 2, 2016; Unpaid Interest $2,540.93
  6   Principal Balance 225,139.23 June 2, 2017; Unpaid Interest $17,524.86
  7   Principal Balance 225,139.23 June 2, 2018; Unpaid Interest $32,554.30
  8   Principal Balance 225,139.23 June 2, 2019; Unpaid Interest $47,694.86.
  9
 10           214.   RFUMS knowingly and willingly prevents and obstructs Dr. Abazari

 11   "capab[ility] of servicing [his] student loan debt," by causing Dr. Abazari to incure

 12   $110,174.09 above and beyond the average debt of 162,660 represented to "Incoming

 13   Podiatry Students" by Defendant RFUMS "Financial Aid Office" for their Podiatry

 14   program for Dr. Abazari upon entering:




15

16            215.   Dr. Abazari was actually victimized by Defendant RFUMS false statement

17    "100°Io of graduates will be placed in a CPME approved residency program" and

18    "Graduates will be capable of servicing their student loan debt," where Defendant

19    RFLJMS failed to place Dr. Abazari in residency and he resultantly compiled $272,000 in

20    student loan debt, despite numerous mandates set forth or in accordance with 20 USC

21    §1094(a)(1); 20 USC §1094(a)(17); 18 U.S.C. §245(b)(1)(E); 20 U.S.C. §1087e (h); 20

22    USC §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(J), pursuant



                                                 105
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 6 of 50 Page ID #:106



     to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7);

     20 USC §1094(a)(21); 20 USC §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7).

             216.       As noted by a screen shot from an email communication by Defendant

 4   RFUMS, at least seventeen other students from Defendant RFUMS were actually

     victimized by Defendant RFUMS false statements:


        From: Nancy Bryant <nancy.bryant@rosalindfranklin.edu>
        Date: Mazch 26,2013 at 8:15:19 AM PDT
        To: "Abazari, Armin" <atmin.abazari@my.rfums.org>,"Campbell,Thomas3"
        <thomas.campbell@my.rfums.org>,"Castelein, Bryant" <bryant.castelein@my.rfums.org>,
        "Ciotola, Nicholas" <1Vicholas.Ciotola@my.rfums.org>,"Delara, Marc3"
        <marc.delara@my.rfums.org>,"Deutsch, Gloria3" <gloria.deutsch@my.rfums.org>,"Domaas,
        Mark3" <mark.domaas@my.rfums.org>,"Hall,Samuel3" <samuel.hall@my.rfums.org>,"Hare,
        Daniel" <daniel.hare@my.rfums.org>,"Hussain,Syed3" <syed3.hussain@my.rfums.org>,
        "Kapila,Tania" <tania.kapila@my.rfums.org>,"Kramer, Nathan3"
        <nathan.kramer@my.rfums.org>,"Landers, Sabrina" <sabrina.landers@my.rfums.org>,
        "Luczkowski,Ernest Paul" <ernest.luczkowski@my.rfums.org>,"Musser,Bret3"
        <bret.musser@my.rfums.org>,"Richason, Jessica3" <jessica.richason@mysfums.org>,
        "Schroeder, Christopher" <c.schroeder@my.rfums.org>,"Valabov, Jacob"
        <jacob.valabov@my.rfums.org>
        Subject: Updated Preceptorship Information


        Hello,

        Just a fyi...

        AAPPM updated their preceptorship info (attached).

        Also, Weil Foot &Ankle is accepting preceptor applications. If you are interested contact Harriet
        Kass hkass@weil4feet.com or 847.627.4962.



 7           217.       As noted by a screen shot from an email communication Dr. Usman

 8   Akram, at least ten of Defendant actually victimized by RFUMS,sought the advice of

 9   counsel against RFUMS:




                                                     106
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 7 of 50 Page ID #:107



      On Fri, Jun 28, 2013 at 12:71 PM, Usman Akram <utakram@amail.com> wrote:
       ', Hello again,


         communicated with Dr. Kansky recently. He was meeting with two lawyers this week regarding the residency issue.


       ', He also reported that ten people had contacted him from Scholl.

       ', I urge the rest of you to contact him as well.

        His email is: Iarry.kanskyC~gmail.com


        Thanks and have a great weekend,

       i Usman Akram, DPM

          Confidentiality Notice: DO NOT read, copy or disseminate this communication unless you are the intended addressee. This e-mail
          communication (including attachments) is covered by the Electronic Communications Privacy Act, 18 U.S.0 Sections 2510-2521,
          contains confidential and/or privileged information intended only for the addressee. If you are not the intended recipient, you are
       ', hereby notified that any retention, dissemination, distribution, or copying of this communication is strictly prohibited. Please notify the
          sender immediately via email to that you have received the communication in error. Please, delete it and any and all copies.
  1

                  218.        Defendant RFUMS, with evil intent, specifically chows to package the

      false statements by the use of words "PROGRAMMATIC OUTCOMES," in all capital

 4    letters, screaming at students to grab their attention in the "OUTCOMES" they will be

 5    guaranteed—using "100%" for assurance—and should anticipate upon graduation.

 6               219.         As noted by Screen Shots from 29, 2010 email wire communication,

 7    RFUMS systematically and with calculated effect, by and through the creation of

 8    specially created mass email system to targets students "SCPM20013," of which Dr.

 9    Abazari was a part, to lull students such as Dr. Abazari into a false sense of security by

10    directing them to ""TRUST THE SYSTEM,TRUST YOUR FACULTY"(noting same

11    pattern of capital letters emphasizing screaming) and "[faculty] will not mislead us"

12    ("mislead" employing specific use of a legal term of art "mislead") and "when someone

13    tell you to do something, simply do it":

14




                                                                            107
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 8 of 50 Page ID #:108


        Flom: Class OIllcers SCPM 2073 <cq~sc~m2C'• 3a~rf:~ms.orc>
        Date: Wed, Sep 29, 2010 at 9:37 AM
        Subject: CLASS UPDATES
        To: SCPM20~3 <SC✓PJI'2013e~resai»d!ra^:~c:i:;.etlu>


        Hello Everyone:

         Attached to this email is a group of updates regarding the issues that were brought up in the last class meetlng. Please read it and if you have any questions, please feel
        Tree to contact me.


        Heve a wonderful dey!

        Brian



        1 File     ?6.7kB

                 Letter to the Class.docx
                 17kB


  1

                  a. There was one comment that was mentioned in each of the meetings that I
                     attended over the past week; TRUST THE SYSTEM,TRUST YOUR
                     FACULTY. This school has been around longer than any of us have been
                     alive and is now the leading school for podiatric medical education. They
                     must be doing something right, and we need to trust that they are doing
                     everything in order to make us the best physicians that we can be. There
                     will be challenges and they will make us work for it, but they will not
                     mislead us or deny us of any information that is essential to our education.
                     Therefore, when someone tells you to do something, simply do it,
  2                  knowing that in some way,it will make you a better doctor.

 3                 220.           Defendant RFUMS were successful in its defrauding Dr. Abazari of his of

 4    $200,000 in tuition, while not providing "100% of graduates will be placed in a CPME

 5    approved residency program,"nor "Graduates will be capable of servicing their student

 6    loan debt" for Dr. Abazari.

 7                 221.           Defendant RFUMS knowingly and willingly used interstate wires to

 8    further their scheme to defraud Dr. Abazari and other students by allowing them the

 9    specific ability to dispense syllabi in large volumes to students, containing the

10    misrepresentations, over the course of many years, while maintaining control over the

11    source to delete traces of the record.

12                 222.          In every possible manner herein alleged, the RFUMS sought to capitalize

13    on Dr. Abazari's weakened physical condition, in calculated and coordinated attacks, to




                                                                                            1•
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 9 of 50 Page ID #:109



  1   increase physiological harm, and to overpower Dr. Abazari objections, using force and

  2   inducing emotional submission—through a psychological state of learned helplessness:




  3

 4    (Left—On or around February 7, 2016) (Right—On or around November 14-2010)

 5                                     CAUSE OF ACTION 8:

 6                          (WIRE FRAUD 18 U.S.C. §1341—RFUMS)

 7            223.    Dr. Abazari repeats and realleges each and every allegation contained in

 8    paragraphs 1 through 222 as if fully set forth herein.

 9            224.    Defendant acted with a scheme and plan to defraud Dr. Abazari by

10    extracting Federal Stafford Subsidized, Federal Stafford Unsubsidized, Federal Grad

11    Plus, loan money for the federal benefit

12           "a program that prepares individuals for the independent
13           professional practice of podiatric medicine, involving the
14           prevention, diagnosis, and treatment of diseases, disorders, and
15           injuries to the foot and lower extremities"
16
17    that it did not render.

18            225.    Defendant acted with a scheme and plan to defraud Dr. Abazari of Federal

19    Stafford Subsidized, Federal Stafford Unsubsidized, Federal Grad Plus, loan money for

20    the federal benefit of a "placement services for program completers" that it did not intend

21    to render, in the clear and present fact of statutory obligations: 20 USC §1094(a)(1); 20

22    USC §1094(a)(17); 18 U.S.C. §245(b)(1)(E); 20 U.S.C. §1087e (h); 20 USC

23    §1092(a)(1)(M), pursuant to 20 USC § 1094(a)(7); 20 USC § 1092(a)(1)(J), pursuant to 20


                                                   1;
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 10 of 50 Page ID #:110



  1    USC § 1094(a)(7); 20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC § 1094(a)(7); 20

  2    USC §1094(a)(21); 20 USC §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7).

                 226.               Defendant RFUMS admits and was aware that Dr. Abazari monies were

  4    federal monies by invoking the Family Education Rights &Privacy Act("FERPA"),20

  5    U.S.C. 1232(g), regulations 34 CFR Part 99," upon a request for records by Dr. Abazari:

         ~ ~~
            4~USAl1Ni~ FAdiNKLl1~ UNtVE0.51TP
        +~i "` °`"'`~"
        '            '` `" •`~ `",. ,.                                                          AuYharixatioo to Relrase Studeut[ninrmation

                Return eu:
                Rr~eWuA Fr4nWfu Uaisswdtt ut MPffiClde NW SCira~Y'
                tiagisva
                h~i3(:r.x<n Bny Road
                Nn~r4b CMlefga, tl., FMifid
                P►nae 1~1) 37&J22N • F'ay {$!;i 775.63+.1

                'tae ¢an-dii"ectrary
                        - a          inforn~atian. €n ynux wwlenc adueacicn~at ~~mi s€ can~ide~uial and prcrtz:tcd by tam Yamily
                Educaixma! 7te~6tr ~ Nriwacg~ Axt iTE42PA). FEFtPA is alw katoun ae ibc Riscki~~.rintadrnent, Statute 2R Li.S.fi.
                12+2{61, rcgulatin~s 34 t'['R Pnrt 5!9. We canMrt zetea~se ce:taen mfonna{icm m anueYeer ~+crrim withcet your written                            '~.
                autAcKie~aion. ?his faw wilt afiaw our office is reFease s~ific intortn~tian nFmut yrni to dte per~c,n(s} ynu                                    '~,
                c6esi~te Ge[cty. Yor mQro infMuta[ion cm du F'cde:ai EAucafian Rightx and Privxy ,Zc4 visit alu Re~kmi De7wmmme                                  '.
                <~f'C^,duwkign s at tc;. ~,• o~ i ; ..!~r:~~-..fc~p.t~-i~id.~+;.beat(                                                                            '.



                 Vane:          hl. t~. :.;, ~          __ ~:~L.~..__.....                 -- ..._. .
                                       ._ ._

                                 ,~i~~~I~-                ^.~:,~~

               Iaat6oeize tfie Registaac to xdcope infarmntfne rsgsnliag tl~e fngoK'1ng:
                                                                           ~ 'r                                      # 7 ~~     i cur?''.        ~ ~~"''p.- .' g
                 .Entire Acaeiemir ISecunl              ~ Syeeific /nfom~,aU<+n                                        ,~,,,,~„6,,..,,,~_.,~,,,,
                                                                                                                         ..,. , r i .. .<<,
                'fo the perwn ar s~enc>~ tibMl UeW~r:                                                                  _4k, ,F} r ~`~IC.I_°~ ~ S
                  }'           if                 t                     ~!
                                      SY':' ~:L              jFl l,,~F, f f ~             I~`F                                      ~        E   ~(<''.         ':
                 P    ~~ ~s r                    F`-i._....
                T amc                            .~         .Rriptmhip                       Address —T                            ~




                Flette:.                                     fietarianaRip                    Addrr~:


                i~G(C
                    •      ~(~tG ifll~f'C~ Q3lQh' :1lllYt ~11ilN 2~1Z SfUtl£P1~5 nilfYlG. SCU~CTIi ~~. 2MS CItTCcuf k5{f~IpN5

                           CJnI~ limited infcmgadi+u wil3 4w ~ivtat rner the telephriue regardless if thr HuU~orizmirw t~ ➢trtcrese
                           lo£armatiim ti;rtn is submitted


              !nndeestand this autM.riauNun rovitLtm+■ip is eftctit untilIrrgaes4 to a+riting or iu prczun, I6ri if k~e aui3lf5ed.

                                     f.    !              ,e ~<-           -a                                  ~~~ l
                Signature:                ~-,=—..-                                                Uatr:         ~ ~ r ~ ~.~.,.;.
                                ,Ga



              ~tau
               Term3nn M1urhurieNtlnn Ka Raleszc Skudent InFarmeUun Y

                [] F liere~bu~ rez~nke itiie .Anrhurisaiian in Reicase [n£urnution fiuu~ nn fda wsth tha Reg4~trar.


                '~tgnanve:                                                                _,....... T~n',e:                             „_       ,,.       '.




 l~J




  7              227.              As noted by screen shots of electronic records, Defendant RFUMS had the

  8    intent to defraud Dr. Abazari in the not providing

  9             "a program that prepares individuals for the independent
 10             professional practice of podiatric medicine, involving the



                                                                                                              110
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 11 of 50 Page ID #:111



  1          prevention, diagnosis, and treatment of diseases, disorders, and
  2          injuries to the foot and lower extremities"
  3
  4   and not providing "placement services for program completers" to Dr. Abazari, in the

  5   clear and present fact that they have funded residency positions, as noted by electronic

  6   records:

  7




                                                 111
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 12 of 50 Page ID #:112




                                          COLLEGE FUNDED RESIDENCIES
                                            TRAINING YEAR 1997-1998


        Dr. William Scholl College of Podiatric Medicine

                                                                                                      Total # of       Total #
                                                                                                      Approved        Positions
                Name of Program                      Address                       Director           Positions      Funded by
                                                                                                                        Your
                                                                                                                       College
         Colombia Kingwood Medical       22999 U.S. Highway 59          Randal Lepow, DPM           5 - RPR        1 - RPR
         Center (Houston Podiatric       Kingwoal, TX 77339                                         1 -PSR-12
         Foundation)                                                                                4-PSR-24
         D VAMC -Black Hills Health      113 Comanche Road              Judd Sparagon, DPM          4- RPR         1 - RPR
         Caze System                     Fort Meade,SD 57741
         DVAMC -Central Alabama          2400 Hospital Road             Joel Brustein, DPM          4- RPR         4- RPR
         Health Care System (Tuskegee)   Surgical Service Pad (ll2B)
                                         Tuskegee, AL 36083
         D VAMC -Chicago Health Care     820 S. Damen Avenue            John Grady, DPM             2- RPR         1 - RPR
         System (Westside)               Chicago,IL 60680                                           1 - PSR-24
         DVAMC -Minneapolis              One Veterans Drive (112P)      Greg Rifleman, DPM          4- POR         1 -POR
                                         Minneapolis, MN 55417
         DVAMC -North Chicago            Podiatry Unit(112)             William Chagares, DPM       4-PPMR         1 -PPMR
                                         3001 Greenbay Road                                         I -PSR-12
                                         North Chicago,IL 60064
         DVAMC -Palo Alto Health Caze    3801 Miranda Avenue (112)      Wilfred Laine, DPM          5 - RPR        2- RPR
         System                          Palo Alto, CA 94304                                        4-PSR-12
        DVAMC -Tampa                     13000 Bruce B. Down Blvd.      James Black, DPM,PhD        7- RPR         3- RPR
                                         Tampa,FL 33612
        Lakeview Hospital                10010 West Bluemound Rd        Louis Lapow,DPM             1 - PSR-12     1 - PSR-12
                                         Milwaukee, WI 53226
        Northern Virginia Pediatric      601 S. Carlin Spring Road      Stephen Stem. DPM           2- PSR-24      ]- PSR-24
        Residency Program                Arlington, VA 22204
        Riverside Osteopathic Hospital   150 Truax S Veet               Vic[ona Auton-Athens, DPM   I -POR         1-POR
                                         Trenton. MI 48183
        Scholl College of Pediatric      1001 N. Dearborn               Richard Pulla, DPM          6- RPR         6- RPR
        Medicine                         Chicago,IL 60610
        Sinai Hospital Of Baltimore      2401 W. Belvedere              David Cohen. DPM            1 - PSR-12     1 - PSR-12
                                         Baltimore, MD 21215
        St. Mary of Nuareth Hospital     2233 West Division Street      Thomas Kiely, DPM           1 - RPR        1 - RPR
        Center                           Chicago,IL 60622                                           1 -PSR-12      1 -PSR-12
         Vancouver Hospital              S55 W. 12~h Avenue             Albert Mollica, DPM         2- PSR-12      1 -PSR-12

                                         Vancouver, British Colombia
                                         Canada VSZ 1M9
         Western Pennsylvania Hospital   4800 Friendship Avenue         Alan Catanzariti, DPM       3- PSR-24      1 - PSR-24
                                         Rttsburgh, PA 15224




  2             228.          As noted by screen shots of electronic records, Defendant RFUMS had the

  3   intent to defraud Dr. Abazari in not providing

  4             "a program that prepares individuals for the independent
  5             professional practice of pediatric medicine, involving the




                                                                       112
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 13 of 50 Page ID #:113



  1          prevention, diagnosis, and treatment of diseases, disorders, and
  2          injuries to the foot and lower extremities"
  3
  4   and not providing "placement services for program completers" to Dr. Abazari because

  5   they have funded residencies positions at Columbia Kingwood Medical Center, 7

  6   DVAMC hospitals, Lakeview Hospital, Northern Virginia Podiatric Residency Program,

  7   Riverside Osteopathic Hospital, Scholl College of Podiatric Medicine, Sinai Hospital of

  8   Baltimore, St. Mary of Nazareth Hospital Center, Vancouver Hospital, and Western

  9   Pennsylvania Hospital:

        ROSTER OF RESIDENCY PROGRAMS SY SCHOOL

        BARRY UNIVERSITY SCHOOL OF PODIATIZiC MEDICINE
        BUSPM - POR Program
        BUSPM/Cedars Medical Center - PPMR
        BUSPM/Cedars Medical Center - PSR-12
        Decatur Hospital
        Des Moines General Hospital
        Doxey-Hatch Medical Center
        DVAMC -Brockton-West Roxbury
        DVAMC -Miami
        DVAMC -New York, NY
        DVAMC -North Chicago
        DVAMC -Northport, NY
        DVAMC -Tampa
        DVAMC -West Palm Beach
        Lee County Center for Foot 8L Ankle Surgery
        Memorial Same Day -West
        Palmetto General Hospital
        Westchester General Hospital

        CALIFORNIA COLLEGE OF PODIATRIC MEDICINE
        CCPM -LAC/USC Medical Center
        CCPM -Pacific Coast Hospital - POR
        CCPM -Pacific Coast Hospital - PPMR
        CCPM -Pacific Coast Hospital - PSR-24
        Columbia Kingwood Medical Center (Houston Podiatric Foundation)
        Community Hospital Medical Center
        DVAMC -Loma Linda
        DVAMC -Manhattan
        DVAMC -Phoenix
        DVAMC -San Francisco
        DVAMC - 'IY~cson

        COLLEGE OF PODIATRIC MEDICINE AND SURGERY
        CPMS -Orthopedic Program
        CPMS -Primary Care Program
        CPMS -Surgical Program

        OHIO C'OLLEG'E Off'PODIATRIC MEDICINE
        Community Genaral Hospital
        Doxey-Hatch Medical Center
        Dunlap Memorial Hospital
        DVAMC -Chillicothe
        DVAMC -Denver
        DVAMC -East Orange
        DVAMC -Huntington
        DVAMC -Lebanon
        DVAMC -Richmond
        DVAMC -Tampa
        Harvard Community
        Hu Hu Kam Memorial
        Jewish Hospital of Cinncinati
        Kaiser Permanente Medical Center
 10     Kennedy Hospital System




                                                113
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 14 of 50 Page ID #:114



       Mineral Area Medical Center
       Memorial Hospital of Bedford County
       Park Medical Center
       Riverside Osteopathic Hospital
       Youngstown Osteopathic Hospital

       PENNSYLVANIA COLLEGE OF PODIATRIC MEDICINE
       DVAMC - Brooklyn/St. Albans
       DVAMC -Coatesville
       DVAMC -Northport
       DVAMC -White River Junction
       Elkins Park Hospital
       Harris City Podiatric Surg. Res./Bellaire Hosp
       Neumann Medical Center
       New York Methodist Hospital
       PCPM -Cooper Hospital Medical Center
       PCPM -Orthopedic Residency
       Sheehan Memorial Hospital
       St. Francis Hospital-Mount Sinai Hospital - CT

       SCHOLL COLLEGE OT PODIATRIC MEDICINE
       Columbia Kingwood Medical Center(Houston Podiatric Foundation)
       DVAMC -Black Hills Health Care System
       DVAMC -Central Alabama Health Care System (Tuskegee)
       DVAMC -Chicago Health Care System (Westside)
       DVAMC -Minneapolis
       DVAMC -North Chicago
       DVAMC -Palo Alto Health Care System
       DVAMC -Tampa
       Lakeview Hospital
       Northern Virginia Podiatric Residency Program
       Riverside Osteopathic Hospital
       Scholl College of Pediatric Medicine
       Sinai Hospital of Baltimore
       St. Mary of Nazareth Hospital Center
       Vancouver Hospital
       Western Pennsylvania Hospital
  1

       SUMMARY INFORMATION

        BUSPM          Residents in school based programs receive salary and employee benefits as employees
                       of Barry University. Residents located at other BUSPM funded residencies receive
                       funding which is either sent directly to the program or to the resident. Fellowship grant
                       provided to the third yeaz resident of Hialeah Hospital only during their six-months
                       participation at Hadassah Hospital in Jerusalem Israel.
        CCPM           CCPM funds several different programs at different levels. DVAMC -San Francisco
                       receives malpractice coverage for CCPM graduates. CCPM sponsored programs receive
                       funding for stipends. Some programs also receive malpractice insurance.
       CPMS            The PSR-24 has a stipend, all other programs are under general grant funding.
                       Malpractice insurance is covered by the University.
       OCPM            Stipend only.


  2
       PCPM           The college provides salary for all our funded residencies ($15,000). Health and
                      malpractice insurance are also provided where necessary.
       SCPM           These programs aze as of March ]5, 1997. This list is accurate as to the number of
                      positions funded, however, the number of entry level positions may change at a
                      particulaz program. Also, more programs may be added after this printing. Funding is
                      sent to the institution, not the resident.
  3

  4


                                                        114
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 15 of 50 Page ID #:115



  1          229.       As noted by several screenshots of Defendant RFUMS's records,

  2   Defendant RFUMS had the intent to defraud Dr. Abazari in not providing

  3          "a program that prepares individuals for the independent professional practice of
  4          podiatric medicine, involving the prevention, diagnosis, and treatment of diseases,
  5          disorders, and injuries to the foot and lower extremities"
  6
  7   and not provide "placement services for program completers" to Dr. Abazari because

  8   they acquired accreditation specifically for "Podiatric Medicine and Surgical Residency"

  9   in addition to and separate from their Doctor of Podiatric Medicine accreditation:


                                            ROSALIND FRANKLIN UNIVERSITY OF MEDICINE AND SCIENCE
                                                          ACCREDITATION SUMMARY


             Uhit    ~ Pro9raro                                 i AGcretl~Lin9A9ency                            '.   t '.5tbtu5        ==-1
             Rosalind Frank4in University of Medicine &Science
                       Overall accreditation as degree granting   The Higher Learning Commission/North Central
                       i nstitution - Bachelor to Doctorate       Association of Colleges and Schools (HLCINCA)       Full

             Chicago Medical School
                      Dolor of Medicine                                                                               Accredited, on
                                                                   Liaison Committee on Medical Education (LCME)      probation

                       Continuing Medical Education                Accreditation Council for Continuing Medical
 10                                                                Education (ACCME)                                  Full




             Dr. William M. Scholl Col{ege of Pediatric Medicine
                       Dolor of Pediatric Medicine
                                                                     Council on Pediatric Medical Education (MME)            Futl
                      Continuing Pediatric Medical Education         Council on Pediatric Medical Education                  Full
                                                                     IFDPR-Licenses School to offer                          Full
                      Pediatric Medicine and Surgical Residency      CPME                                                    Full

             School of Graduate and Postdoctoral Studies
                       Medical Laboratory Immunology                Committee on Postdoctoral Education Programs
                       *Post-graduate Program                       (CPEP) of the American College of Microbioloov           Full
 11

 12          230.       As noted by screen shots of electronic records, Defendant RFUMS had the

 13   intent to defraud Dr. Abazari in the not providing

 14          "a program that prepares individuals for the independent
 15          professional practice of pediatric medicine, involving the
 16          prevention, diagnosis, and treatment of diseases, disorders, and
 17          injuries to the foot and lower extremities"
 18
 19   and not providing "placement services for program completers" to Dr. Abazari, despite

 20   admitting from 2008-2012, through 16 of its faculty members, on at least 6 separate

 21   occasions, the express statement "100% of graduates will be placed in a CPME approved




                                                                  115
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 16 of 50 Page ID #:116



  1   residency program," and despite mandates set forth or in accordance with 20 USC

  2   §1094(a)(1); 20 USC §1094(a)(17); 18 U.S.C. §245(b)(1)(E); 20 U.S.C. §1087e (h); 20

  3   USC §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(J), pursuant

  4   to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7);

  5   20 USC §1094(a)(21); 20 USC §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7).

  6          231.    As noted within two screen shots of Defendant RFUMS Applied

  7   Biomechanics Clinical Capstone syllabus, taught by Dr. Beth Jarrett, Dr. David Kibrit,

  8   Mr. Ryan Cruz, Dr. Neil Horsley, Mr. Steve Kim, and Dr. Bijan Najafi, transmitted to

  9   students through the use of interstate wire communications, Defendant RFUMS makes

 10   the false statement "100°Io of graduates will be placed in a CPME approved residency

 11   program" through the use of interstate wire transmissions:

 12




                                                116
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 17 of 50 Page ID #:117




           Applied Biomechanics Capstone Clinical Experience (PAPB705)

                                                Syllabus

                                 Department of Applied Biomechanics
                           Dr. William M. Scholl College of Podialric Medicine

                                    2011 -2012 ACADEMIC YEAR

                                           Co-Course Coordinators:
                                          Beth Jarrett, DPM,C.Ped.
                                               G704A,EzL 8415
                                      Beth..iartett@rusalindfranklin.edu
                                      Office hours: M,W,F noon-1:OOpm

                                              David Kibrit, DPM
                                                   Erct. 8446
                                     Da v id.Kibri[@rosalindfranklin.edu
                                     OtTice hours: By appointment only

                                   Administrative Assistant: Linda Miranda
                                                   Ext 8412
                                    I.inda.Miranda@ rosalindfranklin.edu

                                             InsVuctional Staff:
                                                Ryan Crews
                                                Neil Horsley
                                                 Steve Kim
                                                Bijan Naja£
                                                                                 March B,2011




  1

          Programmatic Outcomes

          #1    Graduates will pass the National Board of Podiatric Medical Examiners
                Part I and Part II examinations.

          #2    Graduates will pass the Clinical Competency Exam

          #3    100   of graduates will be placed in a CPME approved residency program.

          #4    The College will graduate students that have the necessary knowledge,
                skills, and attitudes for entry into residency training.

          #5    The College will graduate at least 900 of matriculated students.
  2

  3            232.      Dr. Abazari's right or privilege to a benefit, within a program or activity

  4   receiving federal financial assistance, by the "placement services for program




                                                                       117
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 18 of 50 Page ID #:118



  1   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

  2   20 USC §1094(a)(17).

  3          233.    Dr. Abazari's right ar privilege to a benefit, within a program or activity

  4   receiving federal financial assistance, by the "placement services for program

  5   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

  6   20 USC §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7).

  7          234.    Dr. Abazari's right or privilege to a benefit, within a program or activity

  8   receiving federal financial assistance, by the "placement services for program

  9   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

 10   20 USC §1094(a)(21).

 11          235.    Dr. Abazari's right or privilege to a benefit, within a program or activity

 12   receiving federal financial assistance, by the "placement services for program

 13   completers," and C1P Code 51.2101, has been expressly secured to him under mandate of

 14   20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7).

 15          236.    Dr. Abazari's right or privilege to a benefit, within a program or activity

 16   receiving federal financial assistance, by the "placement services for program

 17   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

 18   20 USC §1092(a)(1)(J), pursuant to 20 USC §1094(a)(7).

 19          237.    Dr. Abazari's right or privilege to a benefit, within a program or activity

 20   receiving federal financial assistance, by the "placement services for program

 21   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

 22   20 USC §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7).




                                                 118
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 19 of 50 Page ID #:119



  1             238.          Dr. Abazari's right or privilege to a benefit, within a program or activity

  2   receiving federal financial assistance, by the "placement services for program

  3   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

  4   20 USC §1094(a)(1).

  5            239.           Dr. Abazari's right or privilege to a benefit, within a program or activity

  6   receiving federal financial assistance, by the "placement services for program

  7   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

  8   20 USC §1094(a)(17).

  9            240.           As noted by screen shot of Defendant RFUMS communication from

 10   November 2, 2009, Defendants specifically used interstate wire to transmit and acquire

 11   Federal Stafford Subsidized, Federal Stafford Unsubsidized, Federal Grad Plus, loan

 12   monies:


          E-Check Payment Advlce
           From: student.services~rosalindfrenklin.e '.

             io: arminabazari@yahoo.com


          Rosalind Franklin University

         'DO NOT REPLY TO THE "FROM" ADDRESS ABOVE"

          Dear Mr. Armin Abazari, At 12:01 am on the next business day, e direct
          payment will be credited to the bank accourrt you specified when you
          signed up for direct deposit. Please check with your financial
          institution to verify receipt before writing checks or attempting
          withdrawals.

          If you have any questions, DO NOT REPLY to this email. If you are a
          STUDENT, please send an email to
          student.servicesCrosalindfranklin.edu M you are STAFF or an outside
          vendor, please send an email to the Business Office at
          thomas.buns@ rosalindfranklin.edu

          Routing Number :071000013
          Bank Account Number:""4469
          E-Check Number : E0012662
          E-Check Date   :11/13/09
          E-Check Amount :3,546.66

               Account Credit Bal Refun                3,546.66
                                      Total:   3,546.66


 13

 14




                                                                                   119
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 20 of 50 Page ID #:120



  1            241.          As noted by screen shot of Defendant RFUMS communication from

  2   February 26, 2010, Defendants specifically used interstate wire to transmit and acquire

  3   Federal Stafford Subsidized, Federal Stafford Unsubsidized, Federal Grad Plus, loan

  4   monies:


            E-Check Payment Advice                                                       -
            From: studentservices@rosalindfranklin.e'.

              ra '. arminabazari@yahoo.com'.


           Rosalind Franklin University

           "DO NOT REPLY TO THE "FROM" ADDRESS ABOVE'

           Dear Mr. Nmin Abazeri, At 12:01 am on the next business day, a direct
           payment will be credited to the bank account you spedTied when you
           signed up for direct deposit. Please check with your finendal
           institution to verity receipt before writing checks or attempting
           withdrewals.

           If you have any questions, DO NOT REPLY to this email. If you are a
           STUDENT, please send an email to
           student.services~rosalindlranklin.edu If you are STAFF or an outside
           vendor, please send an email to the Business Ofllce at
           thomes.buns@rasalindfranklin.edu

           Routing Number :071000013
           Bank Aaount Number:""4469
           E•Check Number : E0013771
           E-Check Date :02/26/10
           E•Check Amount :3,544.72

                Account Credit Bal Refun                3,544.72
                                       Total:   3,544.72




  6           242.          As noted by screen shot of Defendant RFUMS communication from

  7   February 28, 2011, Defendants specifically used interstate wire to transmit and acquire

  8   Federal Stafford Subsidized, Federal Stafford Unsubsidized, Federal Grad Plus, loan

  9   monies:




                                                                                   120
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 21 of 50 Page ID #:121




           E-Cheek Payment Advice
            From: student.aemceeOroaelindhenldin.e

              To: emllnBbeierl@yehoO.Cpm


           Rosalind Frenldin University

          '00 NOT REPLY TO THE "FROM" ADDRESS ABOVE•

           Dear Mr. Armin Abazari, A direct peymaM wlll be praessed today to
           10 the bank account you spedfed when you signed up for direR
           tleposil. DepenEirg on which bank you use, it will lake helween ane
           entl three business Says Mr this payment to ecluelty get aedited la
           your eccouirt. Pleave check wiU your financial inslitutlon to very
           receipt before writlng diecks of ettampling withArewels.

           If you have any queaEons, DO NOT REPLY to this email. X you ere e
           STUDENT, please send an email to
           student services~roselindlrenldin.edu It you ere STAFF or an outside
           vendor, please serM en smell to the Business Olflce at
           ihomaz.6uns~ rasalindhenklin.edu

           Routing Number :071000013
           Bank Accourrt Number.""4489
           E-Check Number : E0019728
           E-Check Date :02/28/11
           E-Check Amoum :3,488.00

                Account C~edil Bel Relun                 3,488.00
                                       Tolal:    3,488.00



  1

  2               243.             As noted by screen shot of Defendant RFUMS communication from

  3   February 13, 2012, Defendants specifically used interstate wire to transmit and acquire

  4   Federal Stafford Subsidized, Federal Stafford Unsubsidized, Federal Grad Plus, loan

  5   ii~r.TiT[~~




              E-Check Payment Advice
               From: 'studentservices~rosalindfranklin.e

                  io: '. artninabazari@yahoo.com'


              Rosalind Franklin University

            'DO NOT REPLY TO THE "FROM" ADDRESS ABOVE"

              Dear Mr. Armin Abezari, A direct payment will be processed today fo
              the bank account you specified when you signed up fw direct deposit.
              Depending on which bank you use, it will take between one and three
              busineu days for this payment to actually get credited to your
              account. Please check with your financial instilutlon to verity
              receipt before writing checks or attempting withdrawals.

              If you have any questions, DO NOT REPLY to this email. If you are a
              STUDENT, please send an email to
              student.servic~s~rosalindlrenldin.edu tt you are STAFF or an outside
              vendor, please send an email to the Business Office at
              thomas buns@rosalindfrenklin edu

              Routing Number :071000013
              Bank Account Number:""4469
              E-Check Number :E0024938
              E-Check Date :02113/12
              E-Check Amount :1.556.00

                    Cash Advance                              1.556.00
                                                Total:   1,556.00


 .
 1




                                                                                     121
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 22 of 50 Page ID #:122



  1           244.   Defendant RFUMS knowingly and willingly extracted 200,000 from Dr.

  2   Abazari Federal Stafford Subsidized, Federal Stafford Unsubsidized, Federal Grad Plus,

  3   loan money for a federal benefit

  4          "a program that prepares individuals for the independent
  5          professional practice of podiatric medicine, involving the
  6          prevention, diagnosis, and treatment of diseases, disorders, and
  7          injuries to the foot and lower extremities"
  8
  9   that they did not render under mandates set forth or in accordance with 20 USC

 10   §1094(a)(1); 20 USC §1094(a)(17); 18 U.S.C. §245(b)(1)(E); 20 U.S.C. §1087e (h); 20

 11   USC §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(J), pursuant

 12   to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7);

 13   20 USC §1094(a)(21); 20 USC §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7).

 14          245.    Defendant RFUMS knowingly and willingly acquired Dr. Abazari's

 15   Federal Stafford Subsidized, Federal Stafford Unsubsidized, Federal Grad Plus, loan

 16   money while knowing it would not provide the federal benefit of "placement services for

 17   program completers," despite statutory mandates pursuant to 20 USC §1094(a)(1); 20

 18   USC §1094(a)(17); 18 U.S.C. §245(b)(1)(E); 20 U.S.C. §1087e (h); 20 USC

 19   §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(J), pursuant to 20

 20   USC §1094(a)(7); 20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7); 20

 21   USC §1094(a)(21); 20 USC §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7).

 22          246.    RFUMS directly has and continues to impair Dr. Abazari's ability to

 23   "service" his rapidly rising student loan debt of $272,834.09:

 24   Principal Balance 152,289.08 July 5, 2015; Outstanding Interest $16,160.71
 25   Principal Balance 225,139.23 June 2, 2016; Unpaid Interest $2,540.93
 26   Principal Balance 225,139.23 June 2, 2017; Unpaid Interest $17,524.86
 27   Principal Balance 225,139.23 June 2, 2018; Unpaid Interest $32,554.30
 28   Principal Balance 225,139.23 June 2, 2019; Unpaid Interest $47,694.86.



                                                 122
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 23 of 50 Page ID #:123



  1
  2            247.    RFiJMS Scheme to defraud has actually caused Dr. Abazari to accumulate

  3     approximately $110,174.09, and rising, in debt above and beyond the average debt of

  4     $162,660 represented to "Incoming Podiatry Students" by Defendant RFUMS "Financial

  5     Aid Office" for their Podiatry program for Dr. Abazari upon entering:




  C•7

  7            248.    Dr. Abazari was actually victimized as a result of Defendant RFLTMS

        having knowingly and willingly acquired Dr. Abazari of Federal Stafford Subsidized,

        Federal Stafford Unsubsidized, Federal Grad Plus, loan money for a federal benefit

 10           "a program that prepares individuals for the independent
 11           professional practice of podiatric medicine, involving the
 12           prevention, diagnosis, and treatment of diseases, disorders, and
 13           injuries to the foot and lower extremities"
 14
 15     they agreed to provide, and charged for, but did not provide upon graduation.

 16            249.   Dr. Abazari was actually victimized by Defendant RFUMS knowingly and

 17     willingly having acquired Federal Stafford Subsidized, Federal Stafford Unsubsidized,

 18     Federal Grad Plus, loan money for a federal benefit "placement services for program

 19     completers" RFUMS agreed to provide, and charged for, but did not provide upon

 20     graduation.




                                                  123
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 24 of 50 Page ID #:124



  1           250.       As noted by a screen shot from an email communication by Defendant

  2   RFUMS, at least seventeen other students from Defendant RFUMS were actually

  3   victimized by Defendant RFUMS failure to provide placement:


         From: Nancy Bryant <nancy.bryant@rosalindfranklin.edu>
         Date: Mazch 26,2013 at 8:15:19 AM PDT
         To: "Abazari, Armin" <annin.abazari@my.rfums.org>,"Campbell,Thomas3"
         <thomas.campbell@my.rfums.org>,"Castelein, Bryant" <bryant.castelein@my.rfums.org>,
         "Ciotola, Nicholas" dVicholas.Ciotola@my.rfums.org>,"Delara, Marc3"
         <marc.delara@my.rfums.org>,"Deutsch, Gloria3" <gloria.deutsch@myrfums.org>,"Domaas,
         Mark3" <mark.domaas@my.rfums.org>,"Hall,Samuel3" <samuel.hall@myrfums.org>,"Hare,
         Daniel" <daniel.hare@my.rfums.org>,"Hussain,Syed3" <syed3.hussain@my.rfums.org>,
         "Kapila,Tania" <tania.kapila@my.rfums.org>,"Kramer, Nathan3"
         <nathan.kramer@my.rfums.org>,"Landers,Sabrina" <sabrina.landers@my.rfums.org>,
         "Luczkowski,Ernest Paul" <emest.luczkowski@my.rfums.org>,"Musser,Bret3"
         <bret.musser@my.rfums.org>,"Richason, Jessica3" <jessica.richason@my.rfums.org>,
         "Schroeder, Christopher" <c.schroeder@my.rfums.org>,"Valabov, Jacob"
         <jacob.valabov @my.rfums.org>
         Subject: Updated Preceptorship Information


         Hello,

         Just a fyi...

         AAPPM updated their preceptorship info (attached).

         Also, Weil Foot &Ankle is accepting preceptor applications. If you are interested contact Harriet
         Kass hkass@weil4feet.com or 847.627.4962.
  4

  5           251.       As noted by a screen shot from an email communication Dr. Usman

  6   Akram, at least ten of those victimized by RFUMS sought legal council against

  7   Defendant RFUMS:




                                                      124
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 25 of 50 Page ID #:125



      On Fri, Jun 28, 2013 at 12:11 PM, Usman Akrem <utakram(s~gmail.com>wrote:
       Hello again,


       ', I communicated with Dr. Kansky recently. He was meeting with two lawyers this week regarding the residency issue.


        He also reported that ten people had contacted him from Scholl.

         urge the rest of you to contact him as well.

       ', His email is: Iarrv.kanskyQgmail.com


       ', Thanks and have a great weekend,

        Usman Akram, DPM

          Confidentiality Notice: DO NOT read, copy or disseminate this communication unless you are the intended addressee. This e-mail
          communication (including attachments) is covered by the Electronic Communications Privacy Act, 18 U.S.0 Sections 2510-2521,
          contains confidential and/or privileged information intended only for the addressee. If you are not the intended recipient, you are
       ', hereby notified that any retention, dissemination, distribution, or copying of this communication is strictly prohibited. Please notify the
          sender immediately via email to that you have received the communication in error. Please, delete it and any and all copies.
  1

  2                 252.             As noted by Screen Shots from 29, 2010 email wire communication from

  3   SCPM 2013 President, Defendant RFUMS,used Student Officers to lull students into

  4   false sense of security and to not question Defendant RFUMS,while it extracted tuition

  5   payments—emphasized by the use of capital letters, to "TRUST THE SYSTEM,TRUST

  6   YOUR FACULTY",and assurance to Dr. Abazari and others that "[Defendant RFUMS]

  7   will not mislead us or deny us any information that is essential to our education", and

  8   expressly stating that when told "to do something, simply do it":

  D
        Fmm: Class OINcers SCPM 2013 <co.     ; sc~?.~.^<:C ~aa~..rtg:.~ns;~ry,>
        Date: Wed, Sep 29, 2010 at 9:37 AM
        Subject: CLASS UPDATES
        To: SCPM20~3 <SC?l~92013~   'rusa!in;i!rv:kE::v.e:iu>


         Hello Everyone:

         Attached to this email is a group of updates regarding the issues that were brought up in the last class meeting. Please read d and if you have any questions, please feel
        free to contact me.


        Have a wondertul day!

        Brian



        1 File     16JxB

                 Letter to the Class.docx
                 17kFS


 10




                                                                                         125
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 26 of 50 Page ID #:126



             a. There was one comment that was mentioned in each of the meetings that I
                attended over the past week; TRUST THE SYSTEM,TRUST YOUR
                FACULTY. This school has been around longer than any of us have been
                alive and is now the leading school for podiatric medical education. They
                must be doing something right, and we need to trust that they are doing
                everything in order to make us the best physicians that we can be. There
                will be challenges and they will make us work for it, but they will not
                mislead us or deny us of any information that is essential to our education.
                Therefore, when someone tells you to do something, simply do it,
  1             knowing that in some way, it will make you a better doctor.

  2          253.    Defendant RFUMS were successful in its defrauding Dr. Abazari of his

      full tuition money of $200,000 from Federal Stafford Subsidized, Federal Stafford

  4   Unsubsidized, Federal Grad Plus for the benefit

  5          "a program that prepares individuals for the independent
  6          professional practice of podiatric medicine, involving the
  7          prevention, diagnosis, and treatment of diseases, disorders, and
  8          injuries to the foot and lower extremities"
  9
 10   and "placement services for program completers" that they did not provide pursuant to

 11   mandates set forth or in accordance with 20 USC §1094(a)(1); 20 USC §1094(a)(17); 18

 12   U.S.C. §245(b)(1)(E); 20 U.S.C. §1087e (h); 20 USC §1092(a)(1)(M), pursuant to 20

 13   USC §1094(a)(7); 20 USC §1092(a)(1)(J), pursuant to 20 USC § 1094(a)(7); 20 USC

 14   §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7); 20 USC §1094(a)(21); 20 USC

 15   §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7).

 16          254.    Defendant RFUMS knowingly and willingly used interstate wires to

 17   further their scheme to funnel Federal Stafford Subsidized, Federal Stafford

 18   Unsubsidized, Federal Grad Plus in Dr. Abazari's name for federal benefits and services

 19   they never provided pursuant to mandates set forth or in accordance with 20 USC

 20   §1094(a)(1); 20 USC §1094(a)(17); 18 U.S.C. §245(b)(1)(E); 20 U.S.C. §1087e (h); 20

 21   USC §1092(a)(1)(M), pursuant to 20 USC §1094(a)(7); 20 USC §1092(a)(1)(J), pursuant




                                                  126
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 27 of 50 Page ID #:127



  1   to 20 USC § 1094(x)(7); 20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC§1094(x)(7);

  2   20 USC §1094(x)(21); 20 USC § 1092(a)(1)(R), pursuant to 20 USC § 1094(x)(7).

  3          255.    In every possible manner herein alleged, the RFUMS sought to capitalize

  4   on Dr. Abazari's weakened physical condition, in calculated and coordinated attacks, to

  5   increase physiological harm, and to overpower Dr. Abazari objections, using force and

  6   inducing emotional submission—through a psychological state of learned helplessness:




                                                        !~          ~.
                                                             ~0,;
  7

  8   (Left—On or around February 7, 2016) (Right—On or around November 14-2010)

  9                                   CAUSE OF ACTION 9:

 10                        (WIRE FRAUD 18 U.S.C. X1341—APMA)

 11          256.    Dr. Abazari repeats and realleges each and every allegation contained in

 12   paragraphs 1 through 255 as if fully set forth herein.

 13          257.    Defendant American Podiatric Medical Association("APMA")devised

 14   and participated in a scheme and plan to defraud Podiatry students of money for

 15   residency placement benefits and services, that would be charged for, but never offered.

 16          258.    Screen shot from an article published by Podiatry Today on November

 17   2000 called "Are The Colleges In A Crises Situation?" by Stefanie Small, APMA and

 18   colleges of Podiatric Medicine, with knowledge and intent, devised a "game plan to beef

 19   of enrollment numbers":




                                                  127
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 28 of 50 Page ID #:128



        In fact, as this issue went to press, the American Podiatric Medical Association (APMA) was set
        to hold a weekend of meetings at the end of October with representatives from the seven
        colleges, students and health care advisors from colleges around the country. The goal of the
        meetings was to come up with a game plan to beef up the enrollment numbers, according to
        Christian Robertozzi, DPM, chairman of the recruitment subcommittee for the APMA.


  2           259.    As noted by screen shot from an article published by Podiatry Today on

  3   November 2000 called "Are The Colleges In A Crises Situation?", by Stefanie Small, in

  4   effort to figure out "What Students Will Pay", the APMA with knowledge and intent

  5   assisted and facilitated the operation by having "conducted an online survey", using

  6   interstate wires, to "help the colleges recruit more students":

        What Students Will Pay

        The American Podiatric Medical
        Association recently conducted an
        online survey to learn about how and
        when podiatric physicians choose to
        go into the field. The results will be
        used by the Recruitment
        Subcommittee of the Education
        Committee of the APMA to help in
        developing a plan to help the colleges
        recruit more students.
  7

  8          260.    As noted by a screen shot of the American Colleges of Podiatric Medicine

  9   records, the APMA and colleges of podiatric medicine acted with intent to defraud

 10   podiatry students, by devising and participating in a plan to acquire money in exchange

 11   for residency placement they would not offer, where the APMA in conjunction with other

 12   organizations created an ad hoc Committee on the Balance between Graduates and

 13   Residency Positions"("Balance Committee")in 2004 to assess the "correlation between

 14   the number of podiatric school graduates and the number of qualified podiatric residency

 15   positions" as result of the "expected shortfall....of available residency positions":




                                                    128
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 29 of 50 Page ID #:129




                AACPM ad hoc Committee on the Balance between Graduates and Residency Positions
                                            "Balance Committee"


               In August 2004, The American Association of Colleges of Podiatric Medicine(AACPM) Board of
               Directors established an ad hoc Committee of the Board to assess the correlation between the
               number of podiatric school graduates and the number of qualfied podiatric residency positions.
               The charge to the Committee is to "collect data, analyze class size and enrollments and
               approved residency positions for the purposes of recommending strategies to ensure that there
               are enough entry-level residency positions for each graduating podiatric medical student."

               In July 2010, the Committee's charge was expanded to include the establishment of a
               comprehensive strategy for a cohesive approach to residency development. AACPM began
               seeking a National Residency Development Facilitator dedicated to establishing sufficient
               residency positions for graduates of the Colleges of Podiatric Medicine. In June 2011, Edwin
               Wolf, DPM was hired to spearhead this project and remains focused on, but not limited to:

                      Erasing the expected shortfall and raise the number of available residency positions to
                      110% of the graduating class numbers
                    • Opening up new sites within hospitals with established residency programs other than
                      podiatry and/or in health science centers
                    • developing a core of mentors able to provide insight and perspective on the process of
                      development and added value of a podiatric residency to hospital administrators.

               There are a tremendous amount of resources and support for anyone who may be interested in
               starting a residency, improving their current residency program, or simply wanting to help with
               this initiative. Please reach out to the following contacts:

               National Residency Facilitator: Edwin Wolf, DPM, at ewolfCa~,aacpm.org or call(212)874-0609.

               Colleges of Podiatric Medicine:
               http://www.aacam.orq\pdfllnstitutional Residency Development Contacts.pdf

               CPME:
               http~//www came orq/residencies/content.cFm?ItemNumber=24248&navltemNumber-2244

               APMA: http~//www apma ora/education/content.cfm?ItemNumber-1357&navltemNumber-560



  1

             261.      APMA,in conjunction with RFUMS,"expected shortfall....of available

      residency positions," by directly contacting Dr. Abazari through surveys, which were

  4   then sent to the Residency Balance Committee:




                                                          129
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 30 of 50 Page ID #:130



       A~It45A

         Re~ri~ser: Resideoc+p Survey Respmns~es R[eederd'                                                                                                                     ~"~~%~ ~f ,~:~~r.-
                                                                                      __

       5'CPM 2t4~~2 8P~ c'~43.

      far       ti~sat: tt~wtz~ a~'^vs sa a€r~3~jr; p'aemse e~r~Ksut 7~ t3Etara~z;sQ ss~rti+ey kaQa}*, tiv~ +~t7a:kf t~ut at €ei~st Zts rs~rm rm~c   ~6rore s~rsskn4t ~3~? r,~ra~.s!a the
      k~v5a~:u~r E~~ncas ra~;~~ rep.



      ~M~h.sa




  1

  2                 262.             As noted by a screen shot of the APMA's records, APMA had the intent to

  3   defraud podiatry students, where the Board of Trustee's of the APMA, went to and

  4   sought assistance from the White House,in charge of the United States Department of

  5   Education, and material support, in furtherance of their scheme and plan to defraud

  6   podiatry students, of money for benefits and service of residency placement that knew the

  7   Colleges would charge for, and not provide upon graduation:




      Members of the Board of Trctstecs of the American PAdiatcic Medical Association enjoyed a private meeting
      with President Biil Linton at the White House during sessions at APMA's recent annual meeting in
      Washington. DC.FRONT ROW,from left: Sheldon Wilfcns. DPn1. Hollt~wood, Florida, retiring president:
      Marc D. Lenet, DpM,Bdltimore, pizsident Mr. C1iAton: rind Chris~iun A. RobertozZi, DPM,Newton. New
      Jersey. MIDDLE BOA',from left: Robert D. Sowell. DPM. Oklahoma City, Theresa Conroy, DPM.
      Yt~iladelphia,treasuiar, David Schofrel~l, DPR4, lilmira. New York: and W'emerStrupp, ID, Washington, DC,
      AF'h1A gencr~] counsel. BACK ROW,from left. Richard i3. Vieha. DPM,3ant3 Ana, California; Rona]d 5.
      Lepow,DPM. Houston, rice president;'E'erence B. Albright, DPM,E hicago. president elect H:F. Bro~ti•n, TIT,
      DPM,I,itde Rock. Arkansas; past president; 7. I~. Ferrit~a. 7r., FPM,Grove City. bhio: Lloyd S_ Smith, DPM,
      Newton Center. Massachusetts; and Harold B. Glickman, DPM,Washington. DC.
  i




                                                                                                 130
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 31 of 50 Page ID #:131



  1          263.    As noted by screen shots of Mid-winter 2005 meeting minutes and

  2   Sponsored by the APMA Board of Trustees, the American Podiatric Medicine Student

  3   Association ("APMSA")admits—and APMA then adopts this admission—that the

  4   APMA caused "efforts in the area of promotion and marketing of the podiatric medical

  5   profession [that] made a significant impact on reinvigorating student interest in pursuing

  6   careers in podiatric medicine":

                                        APMSA NID~-WINTER MEETING
                                              February 2426, 2005
                                             SANFRANCISCO,CA
             I. OPENING PROTOCOL
                    A. CALL TO ORDER/OPENING STATEMENTS: President Penney called the meeting to
                        order at 6:05pm.
                    B. INTRODUCTION OF MEMBERS AND ROLL CALL (215-218): All were in attendance
                        except Patrick Hall and Matt Sorenson.
                    C. PRESENTATION OF NEW DELEGATES TO THE HOUSE
                    D. ADDITIONS TO AGENDA: See NEW BUSINESS.
                    E. SCI-~DULE OF MEETINGS (6)
                    F. CONSTITUTION AND BYLAWS (7-15)
                    G. PROCEDURES MANUAL(16-33)
                    H. RESOLUTIONS(340)
                    I. SHORT TERM GOALS (41-42)
  7




                                                  131
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 32 of 50 Page ID #:132



                  I7C3.IYE;'4'[SIS'I' RF'SO1:U'1':[t3CV h1AX05— i4if. f6'IIIVARA (165 DI)): ;Vtr. Pslinua 1!~[(}Vf.-:S that
                       tl~z .-1F'1l4SA cospr~nsar AE'MA Resolutioia MAXIS(NOLICY)ENR{)LL~IEN'I'S ]N
                       RELATION TO TW(1I'EAR RESIDENCY POSITIONS.

                       F~`hereas; The AP1t~1.A Hnuss ar I~elegaies zs cen record ttzai a minimum requzren~ent of t~mo
                      l:2) years of f',raduate ;Lledieal Education {~4FE)be required for board eligibiliEy or
                       qualicicatian (see Resolution Nn.5&95);
                       Whereas; The recogruxed certifying boards hive implemented the twa-yeaz resisicncy
                      requirement;
                       Whereas;"the API~1A Fiouse of Delegates also is an record that the cntleges of padiatric
                       medicine caardinate class size so as to reflect the number of available residency pasitions isee
                      ResolEati~n No. 496};
                      Whereas;The cifarEs of APl4A over tl~e past three an~i as~e-h~IF yestrs in cafe area of
                      pt~c~motinn aad markeeiz~g of the podiatric medical gzrnfession is having a sigifificant impact un
                      geinvi~?orating .student interest in pursuing carezrs in podiatric medicine;
                      ~`hereas; The student applicant pc~oi is showing clear signs Uf recovering to the levels in
                       place iri the earl}' 1990s and, as a resalt, Fhe nuuaher of graduates likely will soorf returta tcs
                      former levels:
                      R'hereas;"I'he number of available two-yeaz~ residency positions Vegan Eo retrench during iha
                      yeaas when enrollments were laver and the number of graduates declined;
                      Whereas;The Council can Pediatric 1~leciieal Education teas specific ~oliciEs and procedures
                      f'or colleges to seek authorization to increase their enrollYnet~ts, requiring cnlleges to seek
                      prior approy~al l~efare incceasin~ the inaxlmum numbea~ of students to be matriculated in the
                      f1Y5F—yf3C CI°IeSS III fl ~T1VCI1 YEili'; and
                      Whereas; The Council informs each college oC its maximum namber of sturlenis to tie
                      matriculaeed in the fires-year class taking into caa~sfdez~a[inn Eire current teaching capalailities
                      of the college;
                      Resolved; That the House of Delegates reconfirms Resolution No. 4-9fi, reminding the
                      colleges c~I podiatric medicine of their conjoint ethical and mural respurasibilities Lo coorc~in.ate
                      clasp size so a~ to reflai:c E.he number nI'availably two-year raszdeRicy positions; and
                      Resolved; "['hat die House of Delegates supports the policies and prt?cedures of the Council
                      on Podiatric R4edical Education vrhich ensure that colleges oY podiatric medicine limit their
                      enrollments to aothorire~3 numbers end recZuire that proposed increases be.justified by c;~arrent
                      teacl~rng capahr l.iiies.
                      SPUNS(3RED BY: AI'SdA BOhRD OF'TRUS'T'EES
                      FIN~'~CI~1L IMPACT: $43

                      tik:C:~wIFF.D. C.~RkilEl).



  2           264.     As noted by screen shots from Defendant APMA,acting in furtherance of

  3   the scheme to defraud Podiatry students, by knowingly and willingly publishing a false

  4   and misleading Workforce Study on December 2007 and disseminating it through the use

  5   of interstate wires:




                                                                      132
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 33 of 50 Page ID #:133




                       Podiatric Medicine Workforce Study




                                         December 2007




                                            Prepazed by

                                Center foc Health Workforce SNdies
                            School of Public Health, University at Albany
                                      7 University Place, B334
                                       Rensselaer, NY 12144
                                           518-402-0250




                                                                   Preface
            This report was prepared to provide insights about the future of the podiatric medicine profession
            to the leadership of the American Podiatric Medicine Association(APMA). Its primary focus is
            on the results of a number of statistical models that estimate the future supply of and demand for
            podiatric physicians in the United States. In addition, it provides a variety of historical data on
            the profession which were the findings of a number of interim analyses performed to support the
            design of the projection models. A separate report has been prepared to document the methods
            used in the projection models.
           This report was prepared by staff of the Center for Health Workforce Studies at the School of
           Public Health, University at Albany, State University of New York. The principal investigator
           was Paul Wing, the deputy director of the Center. He was assisted in the study by Gaetano Forte,
           senior associate, and Mark Dionne, assistant director at the Center. The project was supported by
           a contract with the APMA.
            The assistance of the APMA project officer, Dr. James Christina, is gratefully acknowledged.
            The advice of a formal project advisory committee is also acknowledged. Much of the data used
            in the projection models originated in earlier APMA surveys and studies.
            Questions about the projector the report can be directed to Dr. Wing at 518-402-0250, or via e-
            mail at,pow01 @healthstate.ny.us.

  2

             265.      As noted by screen shots of the APMA's Workforce Study, Defendant

  4   APMA acted with intent and in furtherance of an enrollment scheme and plan to defraud

  5   podiatry students, of money and placement benefits, by devising the actual plans for the

  6   fraud—"Planned Expansion," "Planned Expansion plus 10% one-time increase in 2012,"

  7   "Planned Expansion plus 10% increase plus one additional DPM school in 2017,"


                                                                     133
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 34 of 50 Page ID #:134



  1    "Planned Expansion plus 10% increase plus additional schools in 2017 and 2021," —that

  2    would provide structure on how podiatry schools were to effectuate defrauding Podiatry

  3    students money for benefits in residency placement they would not provide, pursuant to

  4    mandates set forth or in accordance with 20 USC §1094(a)(1); 20 USC §1094(a)(17); 18

       U.S.C. §245(b)(1)(E); 20 U.S.C. §1087e (h); 20 USC §1092(a)(1)(M), pursuant to 20

  6    USC §1094(a)(7); 20 USC §1092(a)(1)(J), pursuant to 20 USC §1094(a)(7); 20 USC

  7    §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7); 20 USC §1094(a)(21); 20 USC

  8    §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7):



           Supply and Demand Forecasts For Podiatric Physicians
           This report summazizes the results of statistical forecasting models to estimate the impact on the
           supply of podiatric physicians of five different scenarios of the production of new podiatric
           physicians, all of which aze adjusted for attrition. It also presents a number of projections of
           demographic and illness trends that are related to the demand for pediatric medicine services.
           The five scenarios exaaune different options for future production of DPMs by the pediatric
           medicine schools in [he U.S. Each is summarized briefly below.
           Scenario 1: Status Quo
           This scenazio assumes current production levels continue into the furore. I[ incorporates a modest
           increase in graduations out to 2010 expected as a result of actual enrollment and applicant
           increases in recent years. This increase levels off in 2010 a[ 486 grads per year (adjusted for
           attrition), the last year for which there are reliable estimates of the actual total class size.
           Scenario 2:Planned Expansion (rtew school at Pomona, CA)
           Scenario 2 is the same as Scenario 1, but adds the planned DPM school in Pomona, CA. Its first
           graduating class is expected in 2013, and i[ will produce about 50 DPM graduates per year after
           that Thus, this forecast adds 50 DPMs annually to the supply starting in 2013. The total number
           of DPM graduates per yeaz in the U.S. from 2013 on under [his scenario will be 536.
           Scenario 3: Plarsned Expansion plus IO%one-time increase in 2012
           Scenario 3 is the same as Scenario 2, but in addition it includes aerie-time permanent l0%
           increase in DPM grads for all existing schools beginning in 2012 (the earliest an immediate
           increase in class size could actually impact graduations). The total number of graduates per year
           from 2013 on under this scenario will be 590.
           Scenario 4: Planned Expansion plus 10%increase plus one additional DPM school in 2017
           Scenario 4 has the same specifications as Scenario 3, but also adds an additional school that
           would graduate its first class in 2077. The class size for the new school is 55 (the mediae class
           size at curtent schools). The total number of graduates per yeaz from 2017 on under this scenario
           will be 645.
           Scenario 5: Planned Expansion plus 10% increase plus additional schools in 2017 and 2021
           Scenario 5 has the same specifications as Scenario 4, and also adds another new school that
           graduates its first class in 2021. The graduating class for this new school is also 55. The total
           number of graduates per year from 2021 on under this scenario will be 700. This number is
           slightly larger than the peak historical production of 680 that occurred in 1995-96.
           The production of new DPM graduates under each of the five scenarios is shown graphically in
           Figure 2. Achieving these production levels assumes that student demand for entry into podiahic
           medicine will be sufficient to fill all of the approved programs.
           Figure 3 presents estimates of the supply of DPMs per 100,000 populafion iv the U.S. under the
           five different scenarios. The figure also shows "standardized" projections of four different
           factors thought to be especially relevant to the demand for foot-related health services. including
           total population, the percentage of the population age 65 and older, the percentage of the
           population that is obese, and the percentage of the population with diabetes.




  YJ




                                                                                 134
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 35 of 50 Page ID #:135



  1          266.     Defendant APMA devised its plans with the intent to further target and

  2   attack minority students, like Dr. Abazari, as an Iranian Shia Muslim:

           Demographic Characteristics
           Table 2 shows that podiatric physicians in 2000 were predominantly male (approximately 74%)
           and non-Hispanic White (approximately 85%). Graduates of podiatric medical programs in the
           1999-2000 academic year, however, showed greater diversity than the profession as a whole.
           There were slightly more women (30.4%) among graduates, and substantially more minorities.
           Only 69% of podiatry graduates in 1999-2000 were non-Hispanic White, while 16% were Asian
           or Pacific Islander and 7% were Black/African-American. Hispanics/Latinos, who made up
           12.6% of the U.S. population in 2000, constituted only 3% of podiatry graduates in that year.


                Table 2. Podiatric Physicians and Podiatry Graduates,Sex &Race/Ethnicity, U.S., 2000
                                                    Podiatric     podiatry
                           Demographic Category    physicians                  U.S. Pop, 2000
                                                      2000      Grads, `99-'00

                          Female                     26.0%         30.4%          51.2%

                          Non-Hispanic                             68.7%          69.4°/o
                                                     85.0%
                          White
                          Black/ African-                          6.9%           11.8%
                          American
                          American Indian/                         0.0%            0.6%
                          Alaska Native
                          Asian &Pacific               ~           15.6 /o         3.8%
                          Islander
                          Hispanic/                                3.0%           12.6%
                          Latino


  3

  4          267.    In furtherance of a scheme to defraud podiatry students, the APMA

  5   created a specially designed forum through the use of interstate wires, called the APMA

  6   CEO Forum,"a blog by APMA Executive Director and CEO Glenn B. Gastwirth, DPM."

  7          268.     As noted by a screen shot "a blog by APMA Executive Director and CEO

  8   Glenn B. Gastwirth, DPM",Defendant APMA was placed on notice of "not accepting

  9   more students than residency slots...for the immediate crises" by Mr. Roody Samami on

 10   September 1, 2010:




                                                     135
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 36 of 50 Page ID #:136



                                                             says:

                                                          n ig &ci~ut~t, resicency aru:
                                                  s      hac+a ccwr4v!ie•~ures cn starting a
                                                           lgn~term cr4sis] How atv;ut ltu the
                                                               iirrg an interim fir rs3i~ tCy cr
                                                                rta harct~m Port+avist.
                                                                  Ctir~ic. sVu2hr~ aptt~rattt#~
                                                               AnathC~ t3ng~twrtl god vvatakl
                                                               n rte      01 roskd~cies peer
                                                                   . of p6r I~ospi}H@. Thy Si82e
                                                      .: tank.+ ~ISD he requiretl !c get irwt~tvarl.
                                                         f k~iwesn a~ ~';e tctioola rv.~I
                                                                                                 fur
                                         {e             ke i~tuCfenm than rc+s~de,~uy sects also


       :;:~      ..::::::..,~w , ~ .:         E
       i=::~;~      ~~:s::::~;:::
                    j~I ~~ .       ..
                               a€yt:::        =:


       ...';"
                ~~.ti€€ ~r ~ '
                             sue~~~~                     .




  2                      269.                      As per the APMA CEO forum site, on May 22, 2011 Ron Barron stated:

  3                     "The AACPM site shows the class of 2014 is actually larger by 41
  4                     than the class of 2013. I have never heard a reasonable explanation
  5                     as to why the colleges are matriculating more students than ever!!
  6                     It is nothing less than criminal to pocket millions of dollars from
  7                     students, without knowing that each of them will be able to receive
  8                     a residency upon graduating."
  9
 10                      270.                      As per the APMA CEO forum blog, on December 20, 2010, the APMA

 11   knowingly and willingly tried to lull students into false sense of security in making the

 12   statement:

 13                     "APMA recognizes the potential severity of this situation in the
 14                     short term, although we are uncertain that there would be residency
 15                     position shortages for 2013 graduates....As I'm sure you are aware,
 16                     the council has frozen class sizes at all the accredited colleges of
 17                     podiatric medicine."
 18
 19                      271.                      As per a unplaced podiatric graduate from KSCPM, published in the PM

 20   news stated on 7/31/2013, the APMA sought to quail student inquiry so they distract

 21   attention away from the colleges enrollment scam:

 22                    "A classmate of mine commented on a blog of the
 23                    APMA's Dr. Gastwirth in 2011 —voicing concerns
 24                    about a residency shortage and the disconnect
 25                    between the colleges, the APMA and the CPME
 26                    concerning the large numbers of students


                                                                                                       136
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 37 of 50 Page ID #:137



  1             matriculating. My colleague expressed fears of
  2             there being as many as 100 too few residency spots
  3             by 2013 (incredibly prophetic as time would show),
  4             to which Dr. Gastwirth replied that it was unknown
  5             whether there would be any shortage of residency
  6             spots for the class of 2013. This thread has since
  7             been removed from the APMA website."
  8
  9             272.   Defendant APMA knowingly and willingly, and with intent to defraud

 10   students, designed and used this sophisticated "blog" on an specially created interstate

 11   wire website, so that, in furtherance of a scheme and plan to defraud podiatry students,

 12   make false and misrepresentations and then later remove and destroy all or most

 13   evidentiary traces of criminal intent, planning, conspiracy, and overt acts, from the

 14   control and domain of defrauded students and investigating agencies alike.

 15             273.   As noted by the forgoing chart, the Podiatry Schools actually performed

 16   APMA's plan to defraud students, whereby Podiatry enrollments markedly increased

 17   from 475,from pre-APMA Workforce study levels, to 687,for post-Workforce study

 18   levels:

      Podiatry Year                                  Total Enrollment Number At Colleges

      2000-2001                                      475

      2006-2007                                      647

      2007-2008                                      666

      2008-2009                                      626

      2009-2010                                      687

 19

 20             274.   For Dr. Abazari's time of enrollment in 2009, The Podiatry Schools

 21   actually acted out the APMA's plan to defraud students, where Podiatry enrolled 687




                                                  137
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 38 of 50 Page ID #:138



      students into the podiatry colleges when only 496 residency positions were available or in

  2   existence.

  3          275.       The APMA in conjunction with RFLTMS,created and adopted a new

  4   residency system which required "fewer case number requirements in the new model as

  5   opposed to the old model," to generate more substandard residency positions to hide the

  6   number of graduates left unplaced by the rigged shortage of residencies:

              Bath J~rtlett
              Tv                                       c                                _
              PM3 u~ PMSR         yams


              tiet~s e!1-
              i aria     getting     QuBsti~ns at~ua t~& resic€ers~Y tY~s. Retnernb~r i~at itt~ ~f~l lS"   e~(PRk524 rsr Pl1~S36} i5 4he acid mocfei. The
              I~MSA {Pta~SR sar PMSRtRRA)is tt~e rya rrwdei, A9I pra~ram~ wi€I ha4~ cemmen to ~Ete nor maw by ,duly t, 24t3. Ptdosi PA,3S24 prc~ra~
              w~€ ~C~rert to P'AdSR program. ~lsa~y a86 PHi536 t~~9rams wiE1 canve~s 6a the Pt~SFURRA{a PNtSR w°rtte CEfiT3 P~o9ra~ns, Trie only
              dxtferenc~e between a P~IES',.S and ~ PM5F8 wttR E~F~,4 "rs a Change in the ~raedic€rae ac~4     scs requiram~ats, as vrsll as si hBty lew~r
              case nurnQsr repuir~raaas~~s in tIx new rrt~dei ss c~a~seff tt~ 3h~a c#i mil.
              Les rye k~tw it you have any q        xis.
              D€, Ja►r8ti
  7


  8          276.       As noted by screenshots from a published article, the APMA admits

  9   knowledge and awareness of the issue of "availability of podiatric residencies" and

 10   "enough spots for students who are graduating":


                   APMA's Vision for the Future— Podiatry's Success

         Podiatrists are eager to discuss the APMA's role as the specialty's leader and
         chief advocate. Executive Director, Glenn B. Gastwirth, DPM tells us where he
                           and the organization stand on the issues.
                                         By Miles Z. Epstein, Editor-in-Chief
 11




                                                                    138
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 39 of 50 Page ID #:139




  1

      D. Is the availability of podiatric residencies an issue?
      A. There are currently enough slots for students who are graduating from schools of podiatric
      medicine. There are fewer applicants to the colleges, which may be reflected later on. Surpluses in
      residency positions may exist in the future as fewer students attend the colleges.(See "In the News,"
      p. 14).
  2

                277.         As represented by Defendant RFUMS in its own publication on October

  4   29, 2009, Defendant RFUMS actually acted on the APMA's plan by creating record

  5   enrollment for plaintiff's enrollment period in 2009:
        From: Ulbrich[, Walter<Walter.ulbricht~rosalindfranklin.edu>
        Date: Thu, Oct 29, 2009 at 11:19 AM
        Subject: October 2009 F`/l e-Message -- News and Information for the Campus Community
        To: Faculty<Facul ~rosalindfranklin.edu>,Stall <Staff~rosalindfranklin.edu>,Students <Students~rosalindfranklin.edu>



                               ,,..,
                                       a

                   T
                          ~
                          y~
                                           `~ ~4SALII~ID FRAIr~KLI~ U~1I~ERSITY
                                            Y


                        ~~.",




                            ~fev~s end Ir~fc~~~~nati~n #or the R~s~l nd Fr~nkfir~ University
                                       of Me ~in~ a~td Seance ~ommun~ty                      U
                 October 29, 2009                                                                                         Issue 22
 .J




                                                                            139
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 40 of 50 Page ID #:140




         Rosalind Franklin University has
         achieved record enrollment growth.
  1

  2             278.          As noted by a screen shot from an email communication by Defendant

  3   RFUMS,from RFUMS's institution, at least seventeen students and Dr. Abazari were

  4   actually victimized by Defendant RFUMS's failure to provide placement despite having

  5   paid full tuition, and despite mandates set forth or in accordance with 20 USC

  6   §1094(x)(1); 20 USC§1094(x)(17); 18 U.S.C. §245(b)(1)(E); 20 U.S.C. §1087e (h); 20

  7   USC §1092(a)(1)(M), pursuant to 20 USC §1094(x)(7); 20 USC §1092(a)(1)(J), pursuant

  8   to 20 USC §1094(x)(7); 20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(x)(7);

  9   20 USC§1094(x)(21); 20 USC §1092(a)(1)(R), pursuant to 20 USC§1094(x)(7):




                                                       140
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 41 of 50 Page ID #:141




           From: Nancy Bryant <nancy.bryant@rosalindfranklin.edu>
           Date: Mazch 26,2013 at 8:15:19 AM PDT
           To: "Abazari, Armin" <annin.abazari@my.rfums.org>,"Campbe11,1'homas3"
           <thomas.campbell@my.rfums.org>,"Castelein, Bryant" <bryant.castelein@my.rfums.org>,
           "Ciotola, Nicholas" dVicholas.Ciotola@my.rfums.org>,"Delaza, Mazc3"
           <marc.delaza@mysfums.org>,"Deutsch, Gloria3" <gloria.deutsch@my.rfums.org>,"Domaas,
           Mark3" <mark.domaas@my.rfums.org>,"Hall, Samuel3" <samuel.hall@myrfums.org>,"Hare,
           Daniel" <daniel.hare@my.rfums.org>,"Hussain,Syed3° <syed3.hussain@my.rfums.org>,
           "Kapila,Tania" <tania.kapila@my.rfums.org>,"Kramer, Nathan3"
           <nathan.kramer@my.rfums.org>,"Landers,Sabrina" <sabrina.landers@my.rfums.org>,
           "Luczkowski,Ernest Paul" <ernest.luczkowski@my.rfums.org>,"Musser,Bret3"
           <bret.musser@my.rfums.org>,"Richason, Jessica3° <jessica.richason@my.rfums.org>,
           "Schroeder, Christopher" <c.schroeder@my.rfums.org>,"Valabov, Jacob"
           <jacob.valabov @myrfums.org>
           Subject: Updated Preceptorship Information


           Hello,

           Just a fyi...

           AAPPM updated their preceptorship info (attached).

           Also, Weil Foot &Ankle is accepting preceptor applications. If you aze interested contact Harriet
           Kass hkass@weil4feet.com or 847.627.4962.
  1

  2               279.         As noted by a screen shot from an email communication by Dr. Usman

  3   Akram, at least ten of those students sought legal counsel against Defendant RFUMS:

      On Fri, Jun 28, 2013 at 12:11 PM, Usman Akram <utakramQgmail.com> tyrote:
       Hello again,


         communicated with Dr. Kansky recently. He was meeting with two lawyers this week regarding the residency issue.


        He also reported ►hat ten people had contacted him from Scholl.

       ', I urge the rest of you to contact him as well.

        His email is: larry.kanskv@omail.com


       ', Thanks and have a great weekend,

        Usman Akram, DPM

       ', Confidentiality Notice: DO NOT read, copy or disseminate this communication unless you are the intended addressee. This e-mail
          communication (including attachments) is covered by the Electronic Communications Privacy Act, 18 U.S.0 Sections 2510-2521,
          contains confidential and/or privileged information intended only for the addressee. If you are not the intended recipient, you are
          hereby notified that any retention, dissemination, distribution, or copying of this communication is strictly prohibited. Please notify the
          sender immediately via email to that you have received the communication in error. Please, delete it and any and all copies.
  4

  5               280.        As admitted by Defendant RFUMS, by and through faculty and professor,

  6   Dr. Darrell Latva, at least 86 students were actually victimized nationally:



                                                                            141
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 42 of 50 Page ID #:142



                                                     07/03/2013

           R ESPONSES /COMMENTS(RESIDENCY SHORTAGE CRISIS) - PART 7A




           R E: Unmatched Residency Placements Currently Stand at 86


           From: Darrell Latva, DPM



           Sacred Heart Hospital.in Chicago closed yesterday amid a
           federal probe, which included one podiatrist. I believe we
           had a program there. I guess we add those residents to the
           86.




  1        Darrell 'Latva, DPM, Chicago, IL,                      ~~c


  2          281.       Due to the APMA's action to defraud Dr. Abazari and podiatry students,

  3   Defendant APMA directly has, and continues to, impair Dr. Abazari's ability to service

  4   his rapidly rising student loan debt of $272,834.09, as noted by Navient's records:

  5   Principal Balance 152,289.08 July 5, 2015; Outstanding Interest $16,160.71
  6   Principal Balance 225,139.23 June 2, 2016; Unpaid Interest $2,540.93
  7   Principal Balance 225,139.23 June 2, 2017; Unpaid Interest $17,524.86
  8   Principal Balance 225,139.23 June 2, 2018; Unpaid Interest $32,554.30
  9   Principal Balance 225,139.23 June 2, 2019; Unpaid Interest $47,694.86.
 10
 11          282.       As a result of Defendant APMA's scheme to defraud, Dr. Abazari has and

 12   continues to accumulate debt, approximately $110,174.09 above and beyond the average

 13   debt of $162,660 represented to "Incoming Podiatry Students" by Defendant RFLJMS

 14   "Financial Aid Office" for their Podiatry program upon entering in 2009:


                      L fear the il~ss e3 ?' ~On

                         ~ ~~, _          _
                      it s~~ —::-.i<~   <.. ..:~ , :~ i)

                      S W Ya fly.-             :~Ilf'j




                                                  ~N~ ~f~~




                           '~I62,bC(3

 15



                                                                   142
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 43 of 50 Page ID #:143



  1          283.    The APMA was successful in defrauding Dr. Abazari and 86 podiatry

  2   graduates of their tuition money of approximately $200,000, while directly denying, and

  3   continuing to deny, facilitating actions in a plan for schools to charge for benefits and

  4   service of placement into residency, which they do not render, despite mandates set forth

  5   or in accordance with 20 USC § 1094(a)(1); 20 USC § 1094(a)(17); 18 U.S.C.

  6   §245(b)(1)(E); 20 U.S.C. §1087e (h); 20 USC §1092(a)(1)(M), pursuant to 20 USC

  7   § 1094(a)(7); 20 USC §1092(a)(1)(J), pursuant to 20 USC § 1094(a)(7); 20 USC

  8   §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC §1094(a)(7); 20 USC §1094(a)(21); 20 USC

  9   §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7).

 10          284.    Defendant APMA knowingly and willingly specifically used interstate

 11   wires in furtherance of their schemes to funnel tuition money out of Dr. Abazari and

 12   other podiatry students, while reprieving them of benefits and services of residency

 13   placement.

 14          285.    In every possible manner herein alleged, the APMA sought to capitalize

 15   on Dr. Abazari's weakened physical condition, in calculated and coordinated attacks, to

 16   increase physiological harm, and to overpower Dr. Abazari objections, using force and

 17   inducing emotional submission—through a psychological state of learned helplessness:




 18

 19   (Left—On or around February 7, 2016) (Right—On or around November 14-2010)

 20          //



                                                  143
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 44 of 50 Page ID #:144



  1                                   CAUSE OF ACTION 10:

  2                                  (RICO 18 U.S.C. ~1962(c))

  3           286.    Dr. Abazari repeats and realleges each and every allegation contained in

  4   paragraphs 1 through 285 as if fully set forth herein.

  5           287.    Navient, RFUMS,and APMA are herein alleged to be three separate and

  6   distinct entities.

  7           288.    DOE and State of Illinois are herein alleged to be two separate and distinct

  8   government entities.

  9           289.    Navient, Department of Education, State of Illinois, RFUMS,and APMA

 10   conducted the affairs of a union, group, association and joint venture—for the purpose of

 11   charging for benefits and services it doesn't provide—through a pattern of racketeering

 12   activity: a violation of or attempted violation of 18 U.S.C. §1341 performed by DOE;a

 13   violation of or attempted violation of 18 U.S.C. §1341 performed by the State of Illinois;

 14   a violation of or attempted 18 U.S.C. §1581(A) performed by Navient; a violation of or

 15   attempted violation of 18 U.S.C. §1581(B) performed by Navient; a violation of or

 16   attempted violation of 18 U.S.C. §1584(A) performed by DOE; a violation of or

 17   attempted violation of 18 U.S.C. §1584(A) performed by the State of Illinois; a violation

 18   of attempted violation of 18 U.S.C. §1341 performed by RFUMS; a violation of or

 19   attempted violation of 18 U.S.C. §1341 performed by RFUMS; a violation of or

 20   attempted violation of 18 U.S.C. §1341 performed by APMA.

 21           290.    The violation of or attempted violation of 18 U.S.C. §1341 performed by

 22   DOE,the violation of or attempted violation of 18 U.S.C. §1341 performed by the State

 23   of Illinois, the violation of or attempted violationl8 U.S.C. §1581(A) performed by




                                                  144
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 45 of 50 Page ID #:145



  1   Navient, the violation of or attempted violation of 18 U.S.C. §1581(B) performed by

  2   Navient, the violation of or attempted violation of 18 U.S.C. §1584(A) performed by

  3   DOE,the violation of or attempted violation of 18 U.S.C. §1584(A) performed by the

  4   State of Illinois, the violation of or attempted violation of 18 U.S.C. §1341 performed by

  5   RFUMS,the violation of or attempted violation of 18 U.S.C. §1341 performed by

  6   RFUMS,the violation of or attempted violation of 18 U.S.C. §1341 performed by

  7   APMA, were all acts in furtherance of a union, group, association, and joint venture

  8   operating for the common purpose of unlawfully extracting money, by charging for

  9   benefits and services not rendered.

 10          291.    Navient, Department of Education, State of Illinois, RFUMS, APMA,

 11   operated the enterprise —to charge for benefits and services it doesn't provide—as a

 12   manager managed liability Corporation (LLC).

 13          292.    Navient, Department of Education, State of Illinois, RFUMS, APMA,

 14   divided the work in the operation of the enterprise —to charge for benefits and services it

 15   doesn't provide—where the State of Illinois serves as manager and State compliance

 16   officer; Department of Education serves as manager and Federal compliance officer, and

 17   lender of funds; APMA serves as manager of department of marketing and planning;

 18   Navient is manager of billing and accounting; and RFUMS is manager of facility

 19   operations.

 20          293.    Navient, Department of Education, State of Illinois, RFUMS,APMA,

 21   formed their union, group, association and joint venture for the secondary purpose of

 22   selling and distributing subprime student loan obligations, lacking in educational benefits,




                                                 145
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 46 of 50 Page ID #:146



      services, and quality, contained in prime educational loan obligations, having the

  2   guaranteed benefits, services, and quality.

  3                294.           Without any one link in the enterprise —to charge for benefits and

  4   services it doesn't provide—performed by Navient, Department of Education, State of

  5   Illinois, RFUMS,APMA,in divided operations, the enterprise could not function to

  6   direct and reach its purpose, beyond the State of Illinois's borders, across five States, into

  7   the State of California, to victimize Dr. Abazari, as a resident of the State of California:
               From:"Meinherdt, Mently <Mently.Meinhardl~rosalintlfrenklin.etlu>
               To: Armin Abazari <arminabazari~yahaa.com>
               Co:"young, KimbeAy J." <KimbeAy.Young~roselindfranklin.edu>
               Sent: Monday, November 24, 2008 8:18 AM
               SubJe~t: RE: Armin AbazariSchall inquiry (Hello Mendy)

                Hi Armin,

               I am happy ro cacend your due date Eoc Scholl Collcga If your ioteiview at CSPM is on 12-5, why don't you let us know by the cnd of the
               following week -December 12, 2008. If you have any questions bctween now and theq plcase lct me know.

               As for }rou= scholazskup, all deusions made by the Scholazskup Committee aze 5nal. We believe Scholl College offers the best educational
               experience available ro podiauy students and p:ovide outstanding services to help you manage }rour debt aher gxaduaaon. I~st yeaz, Scholl
               College had a 0% default late for srudent loaas and our 10-yeaz average is 03°/a. This is weLL below the nario¢al average of appxo~cimatdy 4
               5% for medical school students. SchoLL offers the lazgest scholazship piogiam of all podiatric medical colleges Last year we awazded in
               excess of $600,000 fox students in their 2nd,3rd and 4th ycars of srudy with us.

               Pleasc lct me know iE you have any othcr qucsuonsf
               Best,
  8            Mandy




  9                295.           Without any one link in the enterprise —to charge for benefits and

 10   services it doesn't provide—performed by Navient, Department of Education, State of

 11   Illinois, RFUMS,APMA,in divided operations, the enterprise could not function to

 12   direct and reach its purpose, beyond the State of Illinois's borders, across five States, into

 13   the State of California, to victimize Dr. Abazari, as a resident of the State of California:

       Armin Abazari-Monday Interview Barry University                                                                                                     artninabazan~ya.JSent


              Armin A6azari <arminabazari~yahoo.com>                                                                                                      Nov 7.9, 2W8 a! 9:34 PM
              To: Rodnguex, Amy E <AERodnguez9Amail.barry.edu>


       Good Evening Mc Marc Weiner,

        appreciate the interview invite that Barry has offered me. I recieved acceptances from both Chicago antl Philide~phia Pad schools but I was stlli very intersted in visiting
       Barry's ScFrool of Pediatric Medicine and Surgary. UnfoKunately howeee~ I cannot afford to travel outside o1 Cairfornia at this time due to financial bindings, I am certain
       that Barry provitles a quality education for its students and I am sadened that i cannot make the tnp. I appreciate your time and consideration.

       best,
       Armin Abezari
 14




                                                                                          146
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 47 of 50 Page ID #:147



  1          296.    The enterprise has entered into operations on or around 2000 and remains

  2   currently in operation.




                                               147
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 48 of 50 Page ID #:148



         ACCREDITATION
         Rosalind Franklin University of Medicine and Science receives its degree-granting authority from the Illinois
         Board of Higher Education and is accredited through the North Central Association of Colleges and Schools.

         North Central Association of Colleges and Schools
         Higher Learning Commission
         30 North LaSalle Street, Suite 2400
         800.621.7440
         312263.0456




         Additionally, the Dr. William M. Scholl College of Podiatric Medicine is accredited by the Council on Podiatric
         Medical Education of the American Podiatric Medical Association. The College is approved by the Illinois
         Board of Higher Education and by the Illinois State Approving Agency for Veterans' Education.
  1

  2           300.      The State of Illinois role in the enterprise is to manufacture and direct

  3   accreditation compliance for Defendant RFUMS's podiatry program, in the clear and

  4   present fact, the RFUMS charges students, such as Dr. Abazari full tuition without

  5   rendering the benefit of"a program that prepares individuals for the independent

  6   professional practice of podiatric medicine, involving the prevention, diagnosis, and

  7   treatment of diseases, disorders, and injuries to the foot and lower extremities."

  8           301.      The State of Illinois's role in the enterprise is to manufacture and direct

  9   accreditation compliance for Defendant RFUMS's podiatry program, in the clear and

 10   present fact, the RFUMS charges students, such as Dr. Abazari full tuition without

 11   rendering the benefit of "placement services for program completers."

 12           302.      Dr. Abazari's right or privilege to a benefit, within a program or activity

 13   receiving federal financial assistance, by the "placement services for program

 14   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

 15   20 USC §1094(a)(17).

 16           303.      Dr. Abazari's right or privilege to a benefit, within a program or activity

 17   receiving federal financial assistance, by the "placement services for program




                                                             148
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 49 of 50 Page ID #:149



  1   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

  2   20 USC §1092(a)(1)(R), pursuant to 20 USC §1094(a)(7).

  3          304.    Dr. Abazari's right ar privilege to a benefit, within a program or activity

  4   receiving federal financial assistance, by the "placement services for program

  5   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

  6   20 USC §1094(a)(21).

  7          305.    Dr. Abazari's right or privilege to a benefit, within a program or activity

  8   receiving federal financial assistance, by the "placement services for program

  9   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

 10   20 USC §1092(a)(1)(G)(i)-(ii), pursuant to 20 USC§1094(x)(7).

 11          306.    Dr. Abazari's right or privilege to a benefit, within a program or activity

 12   receiving federal financial assistance, by the "placement services for program

 13   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

 14   20 USC §1092(a)(1)(J), pursuant to 20 USC §1094(x)(7).

 15          307.    Dr. Abazari's right or privilege to a benefit, within a program or activity

 16   receiving federal financial assistance, by the "placement services for program

 17   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

 18   20 USC §1092(a)(1)(M), pursuant to 20 USC §1094(x)(7).

 19          308.    Dr. Abazari's right ar privilege to a benefit, within a program or activity

 20   receiving federal financial assistance, by the "placement services for program

 21   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

 22   20 USC §1094(x)(1).




                                                 149
Case 8:19-cv-01290-DMG-FFM Document 1-2 Filed 06/27/19 Page 50 of 50 Page ID #:150



              309.    Dr. Abazari's right or privilege to a benefit, within a program or activity

  2   receiving federal financial assistance, by the "placement services for program

  3   completers," and CIP Code 51.2101, has been expressly secured to him under mandate of

  4   20 USC §1094(a)(17).

  5           310.    The State of lllinois fabricates IBHE compliance of RFUMS's podiatry

  6   program so that the enterprise can be able to misrepresent and masquerade as the "quality

  7   of the podiatric medical education program and the continued commitment of the

  8   institution to support the educational program," by expressly admitting in Abazari v.

  9   Rosalind Franklin University of Medicine &Science 2015 IL App (2d) 140952, ~[4:

       ~[4           In 2UO3> RFC?MS applied to die Illinois Bard of Higher Education {I$HE)for perniission
                tc~ operate a program.(Scholl College} offering the degree of"Doctor of Podiatric ~Zedicine"
                ~Dp~vt}, Iu its descri~ti~7n of the pro~iosed program, RF~JIv1S included the st~te2nent that
                "[a]ft~r graduation S~ho11 College places its gra~3uates in ?4[-] and 36[-]month residency
                gaining pr~~rams_" The agplicatian also stated That Scholl Coltege ex~ecte~ t~ enroll about ~Q
                students each year,far a total of~GU in the ~-}rear program. The IBHE a~aprati-ed the application
 10             for the DP?~1 program.


 11          311.     The State of Illinois manufactures and directs accreditation compliance for

 12   Defendant RFLTMS's podiatry program for the enterprise "Scholl College of Podiatric

 13   Medicine" so that the enterprise could operate and reap profit for the economy of Illinois.

 14          312.     The Department of Education's role in the enterprise is to manufacture

 15   adherence of Defendant RFUMS's podiatry program to federal standards, in the clear and

 16   present fact, RFLTMS charges Dr. Abazari, and numerous others, full tuition but does not

 17   provide said students the benefit of "a program that prepares individuals for the

 18   independent professional practice of podiatric medicine, involving the prevention,

 19   diagnosis, and treatment of diseases, disorders, and injuries to the foot and lower

 20   extremities."




                                                          150
